Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 9 and10 are new are indicate heat stabilizer (D) comprises at least one compound within a Markush recitation. While written support is found for the individual species within ¶ 16-22, a description of combinations of the recited species (e.g. a combination of phosphite and thioether) is not found within the specification as originally filed. Accordingly, claims 9 and 10 do not comply with the written description requirement.
Claim Rejections - 35 USC § 103
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US 2011/0313069 A1) in view of Suh (U.S. Pat. No. 5,489,407).
Regarding Claims 1 and 3, Onishi teaches flame retardant foamable styrene resin compositions (Abstract) and describes Examples within Table 1 comprising styrene-based resin (“A1”), tetrabromobisphenol A-bis(2,3-dibromo-2-methylpropylether) (“(b)-1”), bromine-containing flame retardants other than B1 (“(a)-1” through “(a)-3”), heat stabilizer (“C”), and foaming agent (“F”) (Table 1; ¶ 31-47). Onishi teaches other additives can be used (¶ 29), but differs from the subject matter claimed in that fatty acid zinc is not described.
Suh is also directed toward polystyrene foams (Abstract; Examples) and teaches it was known in the art that zinc stearate serves as an enlarging agent that increases average cell size while retaining physical and thermal stability characteristics (Col. 1, Lines 40-47; Col. 4, Lines 1-34). It would have been obvious to one of ordinary skill in the art to incorporate zinc stearate into the foaming compositions of Onishi because doing so would increase average cell size while retaining physical and thermal stability characteristics as taught by Suh. 
Onishi teaches 0.01-0.5 pbw of heat stabilizer with respect to 100 pbw polystyrene resin (¶ 22) and Suh teaches about 0.05-5.0 pbw of enlarging agent with respect to 100 pbw polystyrene resin (Col. 4, Lines 9-13). Taken together, the combination of references is suggestive of 0.2-1000 pbw heat stabilizer relative to 100 pbw enlarging agent. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the prior art suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the prior art. See MPEP 2123.
Regarding Claim 2, Onishi teaches an embodiment in Example 1 where 0.6 pbw of tetrabromobisphenol A-bis(2,3-dibromo-2-methylpropylether) is used relative to 2.4 pbw of other brominated flame retardant (Table 1), equivalent to a 20/80 ratio. 
Regarding Claim 4, Onishi teaches an embodiment in Example 1 whereby 0.6 pbw of B1 flame retardant is used relative to 100 pbw polystyrene resin (Table 1) and Suh teaches about 0.05-5.0 pbw of enlarging agent with respect to 100 pbw polystyrene resin (Col. 4, Lines 9-13). Taken together, the combination of references is suggestive of 8.3-833 pbw enlarging argent relative to 100 pbw B1 flame retardant for Example 1. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the prior art suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the prior art. See MPEP 2123.
Regarding Claim 5, Onishi teaches an embodiment in Example 1 whereby 2.4 pbw of other brominated flame retardant is used relative to 100 pbw polystyrene resin (Table 1) and Suh teaches about 0.05-5.0 pbw of enlarging agent with respect to 100 pbw polystyrene resin (Col. 4, Lines 9-13). Taken together, the combination of references is suggestive of 2.1-208 pbw enlarging argent relative to 100 pbw B1 flame retardant for Example 1. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the prior art suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the prior art. See MPEP 2123.
Regarding Claim 6, Onishi teaches several of the flame retardants claimed, such as tetrabromobisphenol A-bis(2,3-dibromo-propyl ether) (¶ 35-41, 14). 
Regarding Claims 7 and 8, Onishi teaches extrusion foaming and articles obtained via extrusion foaming (¶ 25). 
Regarding Claims 9 and 10, Onishi teaches describes Examples within Table 1 where heat stabilizer comprises phosphite compound (¶ 143).
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutsumizu (JP2016-130280A) in view of Kurihara (JP2007-277294A). As the cited JP publications are in a non-English language, machine-translated versions of the publications will be cited to.
Regarding Claims 1 and 3, Kutsumizu teaches styrene-based resin compositions (¶ 1-2) and describes examples comprising styrene-based resin, tetrabromobisphenol A-bis(2,3-dibromo-2-methylpropyl ether) (“SR-130”), other bromine flame retardant (“SR-720”), phenolic/phosphite/amine heat stabilizers, blowing agent, and calcium stearate (¶ 115-116 and 94; Table 1). Kutsumizu teaches Example 1 possesses 0.35 pbw of stabilizers relative to 0.1 pbw of stearate (Table 1; ¶ 112), equivalent to a ratio of 350 pbw of stabilizers relative to 100 pbw of stearate. The embodiment of Kutsumizu differs from the subject matter claimed in that zinc fatty acid is not described.
Kutsumizu teaches calcium stearate is used as processing aid (¶ 80). Kurihara is also directed toward foamed styrene resin compositions (¶ 1-2). Kurihara teaches both calcium stearate and zinc stearate were known processing aids (¶ 47). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute calcium stearate with zinc stearate and thereby predictably afford workable polystyrene resin compositions for foaming as taught by Kurihara. 
Regarding Claim 2, Kutsumizu teaches when mixtures of flame retardants are used, the mixture comprises 30-70 wt% of tetrabromobisphenol A-bis(2,3-dibromo-2-methylpropyl ether) relative to 100 wt% of mixed flame retardant (¶ 32), equivalent to a 30/70 to 100/0 ratio. The disclosed ratio overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kutsumizu suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kutsumizu. See MPEP 2123.
Regarding Claim 4, Kutsumizu teaches Example 1 possesses 3.4 pbw of tetrabromobisphenol A-bis(2,3-dibromo-2-methylpropyl ether) relative to 0.1 pbw of stearate (Table 1; ¶ 112), equivalent to a ratio of 2.9 pbw stearate relative to 100 pbw tetrabromobisphenol A-bis(2,3-dibromo-2-methylpropyl ether). 
Regarding Claim 5, Kutsumizu teaches Example 1 possesses 1.4 pbw of other flame retardant relative to 0.1 pbw of stearate (Table 1; ¶ 112), equivalent to a ratio of 7.1 pbw stearate relative to 100 pbw other flame retardant. Accordingly, the particular embodiment differs from the subject matter claimed by the amount of other flame retardant present. Kutsumizu teaches when mixtures of flame retardants are used, the mixture comprises 30-70 wt% of tetrabromobisphenol A-bis(2,3-dibromo-2-methylpropyl ether) relative to 100 wt% of mixed flame retardant (¶ 32), equivalent to an other flame retardant content of 0-70 wt%. Accordingly, Kutsumizu is seen to suggest overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kutsumizu suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kutsumizu. See MPEP 2123.
Regarding Claim 6, Kutsumizu teaches examples using tetrabromobisphenol A-bis(2,3-dibromo-propyl ether) (¶ 94 and 112).
Regarding Claims 7 and 8, Kutsumizu teaches extrusion foaming and foam article obtained via extrusion foaming (¶ 81).
Regarding Claims 9 and 10, Kutsumizu describes examples where heat stabilizer comprises phosphite compound (¶ 115-116 and 94; Table 1).
Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. 
Applicant generally argues one would not find motivation to combine the references because the benefits ascribed to zinc fatty acid salt within the instant specification are not indicated within the prior art references. In response, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. The Examiner remains of the position that the prior art describes all limitations claims and provides sufficient motivation to support the combination of references where appropriate. See MPEP 2144(IV).
Applicant generally alleges unexpected results, namely that the presence of fatty acid zinc salt procures enhanced flame retardance and thermal stability. This is not found persuasive. The presented data within the specification does not appear to show any sort of criticality with respect to fatty acid zinc salt alone (see comparative examples where fatty acid zinc salt is present and yet achieves inferior flame retardance and thermal stability). It is unclear from the presented data what exact component(s) or feature gives rise to the features Applicant regards as being unexpected. The data presented also undermines Applicant’s argument concerning the prior art lacks of description of fatty acid zinc salt enhancing flame retardancy/heat resistance since Applicant’s data does not show fatty acid zinc salt alone is relevant to such features. Applicant has the burden of explaining the proffered data. See MPEP 716.02(b).
Applicant’s allegation of unexpected results is also unpersuasive as a comparison with the closest prior art has not been undertaken. Here, Kutsumizu describes examples comprising styrene-based resin, tetrabromobisphenol A-bis(2,3-dibromo-2-methylpropyl ether) (“SR-130”), other bromine flame retardant (“SR-720”), phenolic/phosphite/amine heat stabilizers, blowing agent, and calcium stearate (¶ 115-116 and 94; Table 1). The flame retardants used appear to be identical to “B1” and “B2-1” of the examples. The heat stabilizer is consistent with what is described within the specification.  Kutsumizu teaches Example 1 possesses 0.35 pbw of stabilizers relative to 0.1 pbw of stearate, equivalent to a ratio of 350 pbw of stabilizers relative to 100 pbw of stearate. The only perceivable difference is the use of calcium instead of zinc. Therefore, the composition of Kutsumizu is seen to be closer to the subject matter claimed than any other comparative example set forth within the specification. At ¶ 122-123, Kutsumizu alludes to superior flame retardancy and heat stability characteristics. The evidence of the instant specification fails to establish the results alleged are unexpected and significant with respect to the flame retardancy/heat stabilization characteristics already known in the prior art as indicated by the Kutsumizu reference. 
Even if such results were unexpected, the claims are not commensurate in scope with the evidence Applicant relies upon in support of the allegation of unexpected results. The evidence only pertains to specific species that insufficiently represent the entire “bromine-containing flame retardant” and “heat stabilizer” genera claimed. The limited concentrations ranges illustrated insufficiently represent the broad ranges/lack of ranges claimed. The evidence fails to show the result alleged to be unexpected occurs throughout the scope of the claim and one of ordinary skill would be unable to ascertain a trend within the exemplified data to reasonably extend the probative value thereof. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764